Citation Nr: 0820480	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased (compensable) rating for 
residuals of an infected right leg.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark New Jersey.  

This matter was Advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service 
or within the veteran's first postservice year; and a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service; 
the veteran declined to report for a scheduled VA audiometric 
examination in conjunction with his claim.  Thus, it is not 
possible to ascertain whether there is hearing loss for VA 
purposes.

2.  The veteran's residual scar of the right leg is not shown 
to limit the function or motion of the right leg, is 
superficial, is neither unstable nor deep, and is not shown 
to be painful on examination.  No active infection is 
demonstrated

3.  The veteran's left ankle disability is manifested by 
complaints of pain and instability, but with no objective 
confirmation of limitation of motion, pain, or instability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5102A, 5103, 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.655 (2007).

2.  The criteria for a compensable rating for a residual scar 
of an infected right leg are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.118, 
Diagnostic Codes (DC) 7803, 7804, 7805 (2007).

3.  The criteria for a compensable disability rating for 
residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5102A, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.71a, 
DC 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2004 
and January 2006 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, to include examination reports, 
and statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
June 2006.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  The Court 
has also held that VA's "duty to assist is not always a one- 
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  
Correspondence from the veteran's service representative 
dated in June 2006 includes a request for a remand in this 
decision so that additional VA testing can be accomplished.  

However, the record shows that while the veteran appeared for 
VA exams in 2004, to include evaluation of the ear, he failed 
to report for audiometric testing that same day.  The Board 
finds good cause has not been shown for this failure to 
report and that further attempts to obtain additional 
evidence would be futile or unnecessary.  Therefore, the 
claim must be decided based upon the available medical 
evidence.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

In his substantive appeal he indicated that he had undergone 
a hearing test at East Orange.  He was asked to provide the 
date of that testing and did not do so.  Thus, it is 
concluded he is making reference to the August 2004 
examination noted above.

As to the increased compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the VCAA letters mentioned above notified the veteran 
that the question of whether a compensable rating was 
warranted for service-connected right leg and left ankle 
conditions would be determined by reviewing the evidence and 
determining if either condition had worsened.  The veteran 
was not told that the clinical findings would be applied to 
relevant DCs, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent, and that VA would consider evidence that 
documented the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference to the 
diagnostic criteria for establishing a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements demonstrate this 
awareness.  Accordingly, the Board finds that the essential 
fairness was maintained in this case as the claimant 
demonstrated an understanding of the evidence required to 
substantiate the higher ratings sought and that a higher 
rating would be assigned based on the pertinent diagnostic 
criteria.  The claimant discussed the pertinent criteria and 
submitted supporting evidence.  The criteria were discussed 
in the statement of the case (SOC), and reasons as to why a 
higher rating was not warranted under that criteria were 
identified.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected conditions since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for increased ratings.  He failed to appear for VA 
audiometric evaluation.  38 C.F.R. § 3.159(c)(4) (2007).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough, the examinations in 
this case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326 (2007).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

Background

The veteran's service treatment records, including entrance 
and separation examinations, show no complaints, treatment, 
or diagnosis referable to hearing impairment.  Whispered 
voice testing at time of separation evaluation was 15/15.  
These records do show that he fractured his left ankle in 
November 1943 when he jumped off a tank.  A cast was applied.  
In July 1945, the veteran was involved in a jeep accident and 
sustained multiple injuries, including moderate contusions of 
both legs and a slight lacerated wound of the lower one-third 
of the right leg.  He was returned to duty in early August 
1945.  His separation examination reported a history of an 
infected right leg but no current disability.  Also reported 
was a history of a fractured left ankle.  No residuals were 
noted.  

Post service VA examinations in 1946, 1947, and 1950 showed 
no complaints or clinical findings referable to the right leg 
or left ankle.  No hearing impairment was noted.  

VA records from 1985 show that the veteran was hospitalized 
for a right hip problem.  Service connection for right hip 
condition was denied by the Board in a March 1987 decision.  

Subsequently dated VA records include outpatient treatment 
records dated from 2002 through 2004.  These records reflect 
treatment for various conditions, to include hearing loss.  
Additional VA examination of the ears in August 2004 resulted 
in diagnosis of bilateral hearing loss, though the claims 
file reflects that the veteran failed to report for actual 
audiometric testing.  The examiner noted that the veteran was 
positive for noise exposure during combat.  The diagnoses 
included bilateral hearing loss and tinnitus.  The examiner 
opined that the veteran's tinnitus and hearing loss were most 
likely due to noise exposure in military experience.  Service 
connection was established for tinnitus, and a 10 percent 
rating was granted in the September 2004 rating decision from 
which this appeal ensued.  

VA examination of the lower extremities in August 2004 showed 
no scars of either leg.  No residuals of the infected right 
leg were indicated.  Similarly, no residuals of the left 
ankle fracture were reported.  There was full range of motion 
of the ankles.  Sensory was intact to both lower extremities.  
The veteran complained of bilateral calf pain, and there 
appeared to be claudication for which he was referred to 
vascular surgery.  



Service Connection - Bilateral Hearing Loss

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Based upon the available evidence of record, the Board finds 
it is not demonstrated that bilateral sensorineural hearing 
loss was incurred during active service or within a one year 
period thereafter.  The first clinical evidence of such was 
in 2002.  This is many, many years after discharge from 
active duty.  While it is acknowledged that a VA examiner 
opined in 2004 that the veteran's inservice noise exposure 
was the likely cause of his hearing loss, the Board places 
little probative value on the opinion.  The examiner did not 
address the over 50 year period that passed between discharge 
and the initial report of hearing loss.  Moreover, the 
veteran failed to report for scheduled audiometric testing 
that day, and the claim must be decided based upon the 
available record.  As such, the available evidence of record 
which notes hearing loss but does not include any actual 
audiometric testing reports, is not convincing that hearing 
loss, first reported over 50 years after service, is of 
service origin.  

Moreover, to be considered for service connection for 
defective hearing as a disability for VA purposes, 
audiometric studies are needed.  See 38 C.F.R. § 3.385.  As 
the veteran failed to report for the audiometric study, there 
is no way to ascertain whether the veteran has a hearing 
"disability" as defined for the VA.  He indicated he had a 
"hearing exam" at East Orange, but failed to provide 
information concerning the date when asked.  Thus no further 
development is indicated.

The veteran may sincerely believe that he has bilateral 
hearing loss as a result of service; however, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  His 
contentions as to etiology of this condition have been 
considered.  It is noted that he is competent as a lay person 
to report on that which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased (Compensable) Ratings - Right Leg and Left Ankle

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
Additionally, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different periods of time.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

DC 7803 notes that unstable superficial scars are evaluated 
as 10 percent disabling.  Note (1) following indicates that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2007).  The 
next criteria, that of DC 7804, provides that superficial 
scars that are painful on examination are rated as 10 percent 
disabling.  Note (1) following states that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).  Finally, DC 7805 directs that other 
scars shall be rated on the limitation of function of the 
affected part.  38 C.F.R. Part 4 (2007).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2004).  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Analysis

The veteran's service-connected infected right leg is rated 
pursuant to DC 7805 regarding scars.  Residuals of a left 
ankle fracture are rated pursuant to DC 5271 regarding range 
of motion of the ankle.  Service connection for these 
conditions was granted upon rating decision in 1946.  
Noncompensable ratings have been in effect since that time.  
The veteran has appealed recent rating decisions which 
confirmed and continued these noncompensable evaluations.  

VA examination of the lower extremities in August 2004 was 
negative for orthopedic problems associated with the right 
leg or left ankle.  No scar of the right leg was noted.  The 
veteran did appear to have vascular claudication, and he was 
referred to vascular surgery.  He had full range of motion of 
the ankles.  

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for compensable ratings for 
residuals of an infected right leg or residuals of a left 
ankle fracture are not met.  Actual residuals of these 
service-connected disabilities are not indicated by the 
current record.  There is no evidence of recent active 
infection.  No scar is currently detected, and no limitation 
of motion of the left ankle is indicated.  The veteran's 
vascular problems are not shown to be related to either of 
these conditions.  

Under these circumstances, the Board finds that the record 
presents no basis for the assignment of schedular compensable 
ratings under any applicable rating criteria for the right 
leg or left ankle conditions.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Service connection for bilateral hearing loss is denied.  

An increased (compensable) rating for residuals of an 
infected right leg is denied.  

An increased (compensable) rating for residuals of a left 
ankle fracture is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


